EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Hannah on March 21, 2022

The application has been amended as follows: 
Claims 1, 6, 7, and 17 are amended as seen below.
Claims 10-16 are canceled.
Claims 17-20 are rejoined.


-- 1.	A bra system comprising:
a bra having a front portion comprising:
a first textile layer,
a second textile layer positioned adjacent to the first textile layer to define a pocket space between the first textile layer and the second textile layer, and
a pocket opening in communication with the pocket space, the pocket opening positioned at an upper margin of the front portion; and
a single-piece pad insert configured to be positioned in the pocket space of the front portion of the bra by insertion through the pocket opening, the single-piece pad insert comprising:
a first layer of material,
a second layer of material, 
a first elastically deformable pad portion positioned between the first and second layers of material, and
a separate second elastically deformable pad portion positioned between the first and second layers of material,
wherein the single-piece pad insert includes a first breast-covering portion, a second breast-covering portion, and a central portion extending between and separating the first and second breast-covering portions;

the single-piece pad insert having a first material extension extending from the first breast-covering portion and terminating in a linear right side margin, and a second material extension extending from the second breast-covering portion and terminating in a linear left side margin, each of the first material extension and the second material extension configured to partially curve around sides of a wearer when the bra is in an as-worn configuration,
wherein:
the first breast-covering portion includes the first elastically deformable pad portion and respective portions of the first and second layers of material;
the second breast-covering portion includes the second elastically deformable pad portion and respective portions of the first and second layers of material; and
the central portion, the first material extension portion, and the second material extension portion each include only respective portions of the first and second layers of material.


6.	The bra system of claim 1, wherein the first and second elastically deformable pad portions comprise[[s]] an open cell foam.

7.	The bra system of claim 1, wherein the first and second elastically deformable pad portions each comprises a greater thickness at the apex portion of the respective first breast-covering 

17. 	A method of using a bra having a single-piece pad insert, the method comprising: providing a bra having a front portion comprising:
a first textile layer,
a second textile layer positioned adjacent to the first textile layer to define a pocket space between the first textile layer and the second textile layer, and
at least one pocket opening in communication with the pocket space;
providing a single-piece pad insert comprising:
a first layer of material,
a second layer of material,
a first elastically deformable pad portion, and
a separate second elastically deformable pad portion,
wherein the single-piece pad insert includes a first breast-covering portion, a second breast-covering portion, and a central portion extending between and separating the first and second breast-covering portions;
the single-piece pad insert having a first material extension extending from the first breast-covering portion and terminating in a linear right side margin, and a second material extension extending from the second breast-covering portion and terminating in a linear left side margin, each of the first material extension and the second material extension configured to partially curve around sides of a wearer when the bra is in an as-worn configuration,
wherein:
the first breast-covering portion includes the first elastically deformable pad portion and respective portions of the first and second layers of material;
the second breast-covering portion includes the second elastically deformable pad portion and respective portions of the first and second layers of material; and
the central portion, the first material extension portion, and the second material extension portion each include only respective portions of the first and second layers of material;

inserting the single-piece pad insert into the pocket space by way of the at least one pocket opening so that the single-piece pad insert is positioned between the first textile layer and the second textile layer of the bra.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a bra system having, in combination with other limitations: a first textile layer, a second textile layer, an intervening pocket space between the textile layers; and a single-piece pad insert configured to be positioned within the intervening pocket space; wherein the singe-piece pad insert includes a first layer of material, a second layer of material, a first elastically deformable pad portion between the first and second layers of material, and a separate second elastically deformable pad portion between the first and second layers of material, wherein the singe-piece pad insert defines a first breast-covering portion, a second breast-covering portion, a central portion, a first lateral extension, and a second lateral extension, wherein the first breast-covering portion includes the first elastically deformable pad portion and respective portions of the first and second layers of material; the second breast-covering portion includes the second elastically deformable pad portion and respective portions of the first and second layers of material; and the central portion, the first material extension portion, and the second material extension portion each include only respective portions of the first and second layers of material.
The closest prior art of record is Momose (JP 3208013 U) in view of Rendone (US Patent No. 10,010,117), Bastug (US Patent No. 10,231,492), Mommers-McCaffrey (US PG Pub 2018/0344487), McCusker (US Patent No. 4,607,640), as discussed in at least the Non-Final Rejection mailed on September 21, 2021. Momose, Rendone, Bastug, Mommers-McCaffrey, and McCusker together teach all of the claimed limitations except for wherein the single-piece pad insert includes two separate elastically deformable pad portions (instead of a single continuous pad) separated by the central portion, and wherein the central portion, the first material extension portion, and the second material extension portion each include only respective portions of the first and second layers of material.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the bra system of Momose, Rendone, Bastug, Mommers-McCaffrey, and McCusker to have the claimed structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REJOINDER
	Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Inventions I and II, as set forth in the Office action mailed on January 22, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-7 and 17-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        d to m